Citation Nr: 9906885	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  96-07 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a nervous disorder.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active service from September 1975 to August 
1977.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  In September 1997, the Board remanded the case to 
the RO for additional development.  That additional 
development has been completed by the RO, and the case is 
once again before the Board for appellate review.

A review of the record discloses that the veteran sought to 
reopen his claim for service connection for a nervous 
disorder in January 1994.  In a decision of June 1998, the RO 
determined that recently submitted Social Security 
Administration records constituted new and material evidence 
with respect to that issue, and thus reopened the claim which 
it then denied on the merits.  However, the Board must 
conduct its own independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd 83 F.3d 1380 
(Fed. Cir. 1996).  For the reasons set forth below, the Board 
finds that the evidence received in support of the claim for 
service connection for a nervous disorder is not new and 
material. 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO was incorrect in denying the 
benefits sought on appeal.  He maintains he currently suffers 
from hypertension which had its onset in service.  In 
addition, he asserts that he currently suffers from a nervous 
disorder and pes planus which were incurred in or aggravated 
by his period of active duty.  He argues that evidence he has 
submitted since a February 1978 rating decision denying these 
benefits is sufficient to justify reopening his claims.  
Therefore, favorable determinations of these issues have been 
sought.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim for service 
connection for hypertension is well grounded.  It is also the 
decision of the Board that the veteran has not submitted new 
and material evidence to justify reopening his claim for 
service connection for a nervous disorder.  Finally, the 
Board finds that the evidence regarding the claim for service 
connection for pes planus is new and material, and the claim 
is reopened.


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus or 
relationship between the veteran's hypertension and his 
period of active duty service.

2.  In February 1978, the RO denied the veteran's claim for 
service connection for depressive neurosis on the basis that 
there was no medical evidence that this preexisting condition 
was aggravated by service.

3.  The evidence associated with the claims file subsequent 
to the RO's February 1978 decision does not demonstrate that 
the veteran's nervous disorder was aggravated by service, or 
otherwise establish any material fact which was not already 
of record at the time of the RO's February 1978 decision.

4.  In February 1978, the RO also denied the veteran's claim 
for service connection for pes planus on the basis no medical 
evidence had been submitted which showed that this 
preexisting condition was aggravated by service.

5.  Treatment reports submitted since the February 1978 
rating decision indicate that the veteran's pes planus may 
have been aggravated by his period of service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for hypertension is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The February 1978 rating decision which denied service 
connection for depressive neurosis is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1998).

3.  The evidence received since the February 1978 rating 
decision is not new and material; thus, the requirements to 
reopen the veteran's claim for a nervous disorder have not 
been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (1998).

4.  The February 1978 rating decision which denied service 
connection for pes planus is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

5.  The evidence received since the February 1978 rating 
decision regarding the veteran's pes planus is new and 
material, and the claim for that benefit is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 20.1105, 
3.156(a) (1998).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claim

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  Certain chronic disabilities, such as 
cardiovascular disease, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  Additionally, 
if a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b) (1998).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R.              § 3.303(d).

The threshold question that must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability, as shown by a 
medical diagnosis.  Second, there must be evidence of 
incurrence or aggravation of a disease or injury in service, 
as shown through lay or medical evidence, as appropriate.  
Third, there must be evidence of a nexus or relationship 
between the in-service injury or disease and the current 
disorder, as shown through medical evidence.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (1997).

Alternatively, the United States Court of Veterans Appeals 
(Court) has indicated that a claim may be well grounded based 
on application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  The Court 
held that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period, and the veteran still has such 
condition.  That evidence must be medical, unless it relates 
to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Id.

In this case, the veteran maintains that he currently suffers 
from hypertension which had its onset during his period of 
active duty service.  While the record reflects that the 
veteran currently suffers from hypertension, no competent 
medical evidence has been submitted which indicates that this 
condition is related to service, or that it became manifest 
to a compensable degree within the one-year presumptive 
period after service.  Therefore, as the veteran has failed 
to prove this essential element, the Board must conclude that 
the claim for service connection for hypertension is not well 
grounded. 

Service medical records reflect that the veteran was seen in 
January 1976 for complaints of severe headaches, dizziness 
and nausea.  The preliminary diagnosis was hypertension with 
migraine headaches.  However, the objective evidence at that 
time did not support a finding of hypertension, as the 
veteran's blood pressure was 118/80.  Furthermore, the 
remainder of the service medical records were negative for 
any further reference to hypertension.  The separation 
examination report of August 1977, for example, included a 
blood pressure reading of 122/86.  Thus, the service medical 
records do not contain any competent evidence that a chronic 
disorder was present during service.

In addition, none of the post-service medical evidence shows 
that the veteran's hypertension had its onset in service, or 
within the one-year presumptive period following service.  In 
this regard, the veteran was afforded an examination by the 
VA in November 1977, at which time his blood pressure was 
noted to be 134/76.  As such, no diagnosis of hypertension 
was rendered. 

In fact, the veteran was first diagnosed with hypertension 
approximately eight years following his separation from 
service.  VA outpatient treatment reports dated from February 
1983 to March 1997 show that the veteran was first diagnosed 
with hypertension in 1985.  The Board also considered (i) VA 
hospitalization reports from January 1994 and April 1998; 
(ii) treatment reports from Thomas C. Howard, M.D., dated 
from March to April of 1997; (iii)  Social Security 
Administration reports; and (iv) reports associated with a 
disability determination by the State of Oklahoma.  The Board 
notes, however, that none of these reports includes medical 
evidence or a medical opinion which indicates that the 
veteran's hypertension is related to service, or became 
manifest to a compensable degree within the one-year 
presumptive period.

The only evidence of a relationship between the veteran's 
hypertension and his period of military service is the 
veteran's own lay statements, including testimony presented 
before a hearing officer at the RO in December 1995, and 
testimony presented before the undersigned Member of the 
Board in May 1997.  However, the Board notes that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Since 
the record does not reflect that the veteran possesses the 
medical training and expertise necessary to render an opinion 
as to either the cause or diagnosis of hypertension, his lay 
statements alone cannot serve as a sufficient predicate upon 
which to find his claim for service connection well grounded.  
See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of competent medical 
evidence to support the claim for service connection for 
hypertension, the Board can only conclude that the veteran 
has not presented evidence sufficient to justify a belief by 
a fair and impartial individual that his claim is well 
grounded.  Therefore, the VA has no further duty to assist 
the veteran in developing the record to support the claim for 
service connection for hypertension.  See Epps, 126 F.3d at 
1469 ("[T]here is nothing in the text of § 5107 to suggest 
that [VA] has a duty to assist a claimant until the claimant 
meets his or her burden of establishing a 'well grounded' 
claim.").

Finally, the Board is unaware of any information in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well 
ground the veteran's claim.  See generally, McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995). 
The Board also views the above discussion as sufficient to 
inform the veteran of the elements necessary to present a 
well-grounded claim for the benefit sought, and the reasons 
why the current claim has been denied.  Id.  Essentially, he 
needs competent medical evidence showing that his 
hypertension began either in service or during the one-year 
presumptive period following service. 

II.  New and Material Evidence Claims

As noted above, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  A veteran who served during a period of war or 
during peacetime service after December 31, 1946, is presumed 
in sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  See 38 U.S.C.A. §§ 1111, 1137 
(West 1991); 38 C.F.R. § 3.304(b) (1998).  The burden of 
proof is on the government to rebut the presumption of sound 
condition upon induction by showing that the disorder existed 
prior to service, and, if the government meets this 
requirement, it must then show that the condition was not 
aggravated in service.  See Kinnaman v. Principi, 4 Vet. App. 
20, 27 (1993).

Regulations provide that a preexisting injury or disease will 
be considered to have been aggravated by active duty where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) 
(1998).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  See 38 C.F.R. § 3.306(b).

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  Temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient 
to be considered aggravation unless the underlying condition, 
as contrasted to symptoms, has worsened.  See Crowe v. Brown, 
7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. 
App. 292, 296-97 (1991).

In this case, the original claims for service connection for 
a nervous disorder and pes planus were denied by the RO in a 
February 1978 decision.  That decision was based on a finding 
that both conditions preexisted service, and that no medical 
evidence showed that either condition had been aggravated by 
service.  The veteran was notified of that decision and of 
his appellate rights, but did not seek appellate review. 

Because this case involves an attempt to reopen previously 
denied claims, the laws and regulations pertaining to 
finality and reopening of claims are pertinent to the appeal 
on this issue.  Where, as in this case, a notice of 
disagreement is not filed within one year of the date of 
mailing of the notification of the RO's denial of the 
veteran's claim, the denial is final and is not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  If, however, 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108.  The provisions of 38 
U.S.C.A. § 5108 require a review of all evidence submitted by 
a claimant since the previously disallowed claim in order to 
determine whether a claim may be reopened and readjudicated 
on the merits.  See Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996). 

In order to reopen a claim, the evidence submitted must be 
both new and material.  See Hodge v. West, (U.S. Ct. App. 
Fed. Cir. Sept. 16, 1998).  "New and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  In Evans, supra, the Court 
summarized the proper analysis in determining whether 
evidence is new and material.  The VA must first determine 
whether the newly presented evidence is "new," that is, not 
of record at the time of the last final disallowance of the 
claim and not merely cumulative of other evidence that was 
then of record.  If new, the evidence must be "probative" of 
the issues at hand.  Id.

A.  Nervous disorder

The RO's February 1978 decision which denied the veteran's 
claim for depressive neurosis was the last disposition in 
which the claim was finally disallowed on any basis, and thus 
constitutes a final decision.  See Evans, 9 Vet. App. at 285.  
The relevant evidence at the time of the February 1978 RO 
decision consisted of (i) a hospitalization report from 
Barnes Hospital, dated in August 1974, which the RO 
determined revealed a preexisting nervous disorder; (ii) 
service medical records; and (iii) a post-service VA 
examination report of November 1977.  Consequently, the 
evidence that must be considered in determining whether the 
claim for service connection for a nervous disorder may be 
reopened based on new and material evidence is that added to 
the record since the February 1978 decision.

Since the RO's February 1978 decision, the veteran submitted 
VA outpatient treatment reports dated from February 1983 to 
March 1997, some of which refer to the veteran's psychiatric 
disability.  The Board finds these reports to be new, as they 
were not associated with the record at the time of the RO's 
February 1978 rating decision.  However, as these reports do 
not contain a medical opinion indicating that the veteran's 
preexisting psychiatric condition was aggravated by his 
period of active duty, they are not probative of the crucial 
issue in this case.  The Board emphasizes that the absence of 
evidence of service aggravation was the basis for the prior 
denial of the claim.  Accordingly, this evidence is 
insufficient to reopen the veteran's claim.

The Board also considered reports from the Social Security 
Administration, as well as from the Oklahoma Disability 
Determination Division.  In connection with his claim for 
disability benefits, the veteran was afforded a psychological 
evaluation by R. Keith Green, Ph.D., in April 1993.  During 
the interview, the veteran stated that he was depressed 
because he could not do anything any more as a result of his 
physical disabilities.  The diagnosis was major depression.  
Although new, none of these reports contains an opinion 
indicating that the veteran's preexisting psychiatric 
disorder was aggravated by service.  Therefore, none of these 
reports are probative, and therefore cannot be deemed new and 
material evidence.

Finally, the Board has considered various lay statements by 
the veteran, his mother, and Richard A. Lutz, chief of VA 
chaplain services, all of which maintain that the veteran's 
nervous disorder was incurred in or aggravated by service.  
However, the record does not reflect that any of these 
individuals possess the medical training and expertise 
necessary to render an opinion as to the cause or aggravation 
of a nervous disorder.  See Espiritu, 2 Vet. App. at 494-95; 
Grottveit 5 Vet. App. at 93.  Where, as here, the 
determinative issue involves a medical question, unsupported 
lay evidence, even if new, cannot serve as a sufficient 
predicate upon which to reopen a previously disallowed claim.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1995).

As a whole, the evidence received subsequent to the RO's 
decision of February 1978, when viewed either alone or in 
light of all of the evidence of record, does not tend to show 
that the veteran's preexisting nervous disorder was 
aggravated by his period of active duty.  Therefore, it 
follows that new and material evidence has not been submitted 
subsequent to the RO's February 1978 decision to reopen the 
claim for service connection for a nervous disorder; hence, 
the benefit-of-the-doubt doctrine may not be applied in this 
case.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

As should be apparent from the Board's discussion, competent 
evidence (such as a medical opinion) showing that the 
veteran's preexisting nervous disorder was aggravated by 
service is the evidence necessary to reopen this claim.  See 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The veteran 
may submit such evidence to the RO at any time.  

B.  Pes planus

As noted above, the RO's February 1978 decision which denied 
the veteran's claim of entitlement to service connection for 
pes planus is final.  See Evans, 9 Vet. App. at 285.  The 
relevant evidence at the time of that decision consisted of 
service medical records and a VA examination report of 
November 1977.  Consequently, the evidence that must be 
considered in determining whether the claim for service 
connection for pes planus may be reopened based on new and 
material evidence is that added to the record since the 
February 1978 decision.

Since the final decision, the veteran submitted treatment 
reports from Thomas C. Howard, M.D., dated in March and April 
of 1997.  When seen in March 1997, Dr. Howard noted the 
veteran's history of pes planus.  Examination revealed that 
the veteran had pronated feet with a "too many toes sign."  
X-rays also revealed bunion deformities.  The veteran 
complained of nail deformity in his right toes, which Dr. 
Howard identified as a fungal infection.  In April 1997, the 
veteran asked Dr. Howard if his foot deformities were related 
to service.  Dr. Howard concluded that the veteran's foot 
problems were primarily degenerative.  However, he further 
indicated that while the veteran's experience in service did 
not cause his problems, it did contribute to his problems, as 
did other activities and experiences in his life. (emphasis 
added).

The Board has determined that this evidence is sufficient to 
justify reopening the veteran's claim.  The Board finds this 
report to be new, as it was not of record at the time of the 
RO February 1978 decision and is not cumulative of any other 
evidence at that time.  In addition, as this report contains 
a medical opinion that the veteran's preexisting pes planus 
may have been aggravated by service, it is clearly probative 
of the crucial issue in this case.  Accordingly, the Board 
finds that new and material evidence has been submitted since 
the RO's February 1978 decision, and the claim for that 
benefit must be reopened. 

Having found that the veteran has successfully reopened his 
claim for service connection for pes planus, there must be a 
de novo review of all the evidence of record in conjunction 
with the governing legal authority in order to ascertain 
whether a grant of the requested benefit is warranted.  See 
Manio v. Derwinski, 1 Vet. App. 189 (1991).  However, prior 
to further review at this time, the Board finds that 
additional evidence would be helpful to determine whether the 
veteran's pes planus was aggravated by service.  Hence, as 
outlined below, this case needs to be remanded to the RO for 
further medical development.


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for hypertension is denied.

As no new and material evidence has been submitted to reopen 
a claim for service connection for a nervous disorder, the 
appeal is denied.

New and material evidence having been submitted, the 
veteran's claim for service connection for pes planus is 
reopened, and to this extent only, the appeal is granted.








REMAND

A review of the record discloses that additional action by 
the RO is again necessary before the Board can decide the 
issue of entitlement to service connection for pes planus.  
While the Board regrets the delay associated with this 
REMAND, this action is necessary to ensure that the veteran's 
claim is fairly adjudicated. 

Although Dr. Howard's opinion is sufficient to reopen the 
veteran' claim, the Board finds that this evidence is 
insufficient to grant service connection for pes planus.  In 
this respect, in addition to pes planus, Dr. Howard's 
examination revealed that the veteran suffered from various 
other foot disorders, including bunion deformities and a 
fungal infection.  However, Dr. Howard did not specify which 
of the veteran's foot problems had worsened as a result of 
service.  

The Court has held that in cases in which the issue of 
service aggravation is raised, pursuant to the duty to 
assist, a contemporaneous examination should be ordered on 
remand for the purpose of obtaining an opinion as to whether 
a preexisting condition was aggravated in service.  See Wisch 
v. Brown, 8 Vet. App. 139, 140 (1995) (per curiam).  In the 
present case, the veteran has not been afforded a VA 
examination in connection with this claim.

Accordingly, the case is REMANDED for the following action:

1.  The veteran's claims folder, 
including a copy of this REMAND, should 
be referred to an appropriate medical 
specialist for review.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran's preexisting pes planus 
permanently increased in severity during 
service; and if so, whether such 
worsening clearly and unmistakably 
constituted natural progression of the 
disorder, or whether such worsening 
constituted aggravation as a result of 
service.  The complete rationale for each 
opinion expressed should explicitly be 
set forth in a report.  The veteran need 
not be examined unless an examination is 
deemed necessary, in the judgment of the 
specialist, in order to provide the 
requested opinions.  In such a case, 
appropriate arrangements for an 
examination should be made.

2.  The RO should then review the report 
to determine if it is in compliance with 
this REMAND.  If deficient in any manner, 
it should be returned, along with the 
claims file, for immediate corrective 
action.

3.  After completion of the foregoing, 
including accomplishment of any 
additional development indicated by the 
medical specialist, and, if necessary, 
receipt of supplemental opinion, the RO 
should adjudicate the issue of 
entitlement to service connection for pes 
planus, in light of all the pertinent 
evidence of record and all pertinent 
legal authority. 

4.  If the determination remains 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the appropriate time period 
to respond before the record is returned 
to the Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the veteran until he is 
notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Appeals for Veterans Claims within 120 days from the date of 
mailing of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).





